DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al (US PGPUB 2016/0036445).
Regarding claim 1, Figure 3B of Dey discloses a semiconductor device comprising:
a pull up network including a first transistor [155] having a first gate coupled to a first bias voltage [REFP]
a second transistor [160] having a source terminal coupled to a first source voltage [DVDD] and a second gate coupled to a first gate signal that varies between the first bias voltage [REFP] and the first source voltage [DVDD]
Dey does not explicitly disclose an inverter coupled to the source terminal and the second gate of the second transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey by using an inverter as a matter of simple design-choice, since it was well-known in the art to use inverters as pre-drivers to condition input signals and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 2, Figure 3B of Dey, as applied to claim 1, discloses
a pull down network including a third transistor having a third gate coupled to a second bias voltage [Figure 3A]
a fourth transistor having a fourth gate coupled to a second gate signal that varies between a second source voltage and the second bias voltage [Figure 3A]
wherein the pull up network is configured such that, when the first gate signal takes the first source voltage, the second transistor takes the second bias voltage, and the third transistor is on and the fourth transistor is on and the output voltage is the second source voltage [Figures 3A and 3B]

Regarding claim 3, Figure 3B of Dey, as applied to claim 1, discloses wherein the pull up network is configured such that, when the first gate signal takes the first bias voltage, the first transistor is on [paragraphs 51-56].

Regarding claim 4, Figure 3B of Dey, as applied to claim 2, does not explicitly disclose wherein the first and second transistors are p-type finFETs and the third and fourth transistors are n-type finFETs each having a same nominal maximum voltage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 2, by using finFETs as a matter of simple design-choice, since it was well-known in the art to use finFETs as transistors and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 5, Figure 3B of Dey, as applied to claim 4, does not explicitly disclose wherein the nominal maximum voltage is 1.98 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 4, by using 1.98 volts as a matter of simple design-choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 6, Figure 3B of Dey, as applied to claim 2, discloses
wherein the first source voltage is nominally 3.3 volts, the second source voltage is nominally 0.0 volts, and both the first bias voltage and the second bias voltage are nominally 1.8 volts
or wherein the first source voltage is nominally 2.5 volts, the second source voltage is nominally 0.0 volts, and the first bias voltage is nominally 0.8 volts and the second bias voltage is nominally 1.8 volts
or wherein the first source voltage is nominally 1.8 volts, the second source voltage is nominally 0.0 volts, and the first bias voltage is nominally 0.0 volts, and the second bias voltage is nominally 1.8 volts [paragraphs 51-56]

Regarding claim 7, Figure 3B of Dey discloses a semiconductor device for signaling at an output comprising:
a first tracking circuit, wherein the first tracking circuit is configured to provide a first varying voltage, the first varying voltage varying between a bias voltage and an output voltage present at an output [165 and 170]
wherein first, second and third transistors are coupled in series between the output and a power source such that when a first gate signal takes the bias voltage the first transistor is on and the output voltage takes a high output voltage [150, 155, and 160]
Dey does not explicitly disclose a variable power source.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey by using a variable power source as a matter of simple design-choice, since it was well-known in the art to use variable power sources in place of static power sources to increase usability.

Regarding claim 8, Figure 3B of Dey, as applied to claim 7, does not explicitly disclose a bias voltage generator including: a first switch coupled between a first bias voltage and a bias voltage line; a second switch coupled between a second bias voltage and the bias voltage line; a third switch coupled between a third bias voltage and the bias voltage line; and a control circuit for selectively closing one or more of the first switch, the second switch and the third switch, thereby providing one of the first bias voltage, the second bias voltage, or the third bias voltage to the bias voltage line as the bias voltage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 7, by using switches to select a voltage to be applied as the bias voltage as a matter of simple design-choice, since it was well-known in the art to use multiple switches to control which of multiple voltages is applied to a circuit and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 9, Figure 3B of Dey, as applied to claim 8, discloses a second power source providing a low output voltage; a fourth transistor having a fourth gate coupled to a second tracking circuit; a fifth transistor having a fifth gate coupled to the first bias voltage; a sixth transistor having a sixth gate coupled to a second gate signal that varies between the low output voltage and the first bias voltage, wherein the second tracking circuit is configured to provide a second varying voltage to the fourth gate, the second varying voltage varying between the first bias voltage and the output voltage, further wherein the fourth, fifth, and sixth transistors are coupled in series between the output and the second power source, such that when the first gate signal takes the high output voltage the first transistor is off, the second gate signal takes first bias voltage, and the output voltage takes the low output voltage [Figure 3A].

Regarding claim 10, Figure 3B of Dey, as applied to claim 9, does not explicitly disclose wherein: the low output voltage is nominally 0.0 volts, the first bias voltage is nominally 1.8 volts, the second bias voltage is nominally 0.8 volts and, and the third bias voltage is nominally 0.0 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 9, by using the above values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 11, Figure 3B of Dey, as applied to claim 7, does not explicitly disclose wherein at least one of the first, second, and third transistors is a finFETs having a VMAX less than the high output voltage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 7, by using finFETs as a matter of simple design-choice, since it was well-known in the art to use finFETs as transistors and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 12, Figure 3B of Dey, as applied to claim 11, does not explicitly disclose wherein the finFET is formed by a 7 nm, 10 nm, or 16 nm process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 11, by using 7, 10, or 16 nm process as a matter of simple design-choice, since it was well-known in the art to use 7, 10, or 16 nm process to form finFETs and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 13, Figure 3B of Dey, as applied to claim 7, does not explicitly disclose wherein a transistor gate pitch between any two transistors of the semiconductor device is 56 nanometers or less and an interconnection pitch between any two interconnection lines of the device is 40 nanometers or less.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 7, to use the above values since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 14, Figure 3B of Dey, as applied to claim 7, does not explicitly disclose a transmission circuit, the transmission circuit being capable of transmitting a transmission signal, the transmission signal comprising the high output voltage and a low output voltage, the transmission circuit comprising a buffer, the buffer being configured for providing an input signal, wherein the first gate signal is derived from the input signal, wherein the transmission signal varies with the output voltage at the output.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 7, by using a transmission circuit to generate the input signal for the purpose of implementing the circuit of Dey in a transmission circuit, since it was well-known in the art to use I/O devices in transmission circuits.

Regarding claim 15, Figure 3B of Dey, as applied to claim 14, does not explicitly disclose wherein the transmission circuit is a member of a system on a chip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 14, by using a system on a chip, since it was well-known in the art to use a system on a chip to implement transmission circuits. 

Regarding claim 16, Figure 3B of Dey discloses a method of transmitting a signal, comprising:
applying the first gate signal to a first transistor gate for gating a transmit high voltage to an output path through source and drain terminals of a first transistor [160]
selectively applying a bias voltage to a second transistor gate of a second transistor [155]
Dey does not explicitly disclose converting a signal to a first gate signal by inverting a logic state of the signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey by inverting as a matter of simple design-choice, since it was well-known in the art to use inverters as pre-drivers to condition input signals and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 17, Figure 3B of Dey, as applied to claim 16, does not explicitly disclose wherein the second transistor is formed from one of a 7 nm, a 10 nm, or a 16 nm process.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 16, by using 7, 10, or 16 nm process as a matter of simple design-choice, since it was well-known in the art to use 7, 10, or 16 nm process to form transistors and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 18, Figure 3B of Dey, as applied to claim 16, does not explicitly disclose wherein the maximum rated voltage of the second transistor is nominally 1.98 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 16, by using 1.98 volts as a matter of simple design-choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 19, Figure 3B of Dey, as applied to claim 17, discloses selectively applying, as the transmit high voltage, 1.8 volts nominal, 2.5 volts nominal, or 3.3 volts nominal to the source or drain terminal of the first transistor [paragraphs 51-56].
Dey does not explicitly disclose the first transistor and the second transistor being fin-type field effect transistors (finFET).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 17, by using finFETs as a matter of simple design-choice, since it was well-known in the art to use finFETs as transistors and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 20, Figure 3B of Dey, as applied to claim 18, discloses wherein when applying nominal 1.8 volts as the transmit high voltage, the bias voltage is nominally 0 volts [paragraphs 51-56].
Dey does not explicitly disclose when applying nominal 2.5 volts as the transmit high voltage, the generated bias voltage is nominally 0.8 volts; and when applying nominal 3.3 volts as the transmit high voltage, the bias voltage is nominally 1.8 volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Dey, as applied to claim 18, by using the above values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842